                                   INITIAL APPEARANCE CALENDAR

Magistrate Judge :      Sanket J. Bulsara                                    Date:       3/28/19

Magistrate Case Number:       19-280M                                   LOG #: ^*^1^
7r
Defendant's Name:       Tae Gvun Kim

       Court appointed counsel.           Defendant retained counsel.
Defense Counsel:          James Darrow                                       CJA:          FDNY: V/        RET:
A.U.S.A.        Elizabeth Macchiaverna                                      Clerk:       Felix Chin

Interpreter :                                                       Language:

/ ARRAIGNMENT on Complaint held.                          Government Agent Sworn

      DETENTION HEARING Held:                         Government opposed bail for reasons stated on the record.
        J Bond set at ^ ^OO^OoO                          . \/ Bond set on consent of both parties.
      Defendant : \/ released               held pending satisfaction of bond conditions.
     J-Defendant advised of bond conditions set by the Court and signed the bond.
            Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
           (Additional) surety/ies to co-sign bond by
            After detention hearing, Court orders detention in custody.               Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for
      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.
 y Preliminary Hearing set for:                  (j, UlO'O                . or           waived by defendant
      Status Conference set for:                                   before Judge
      Medical memo issued.
       REMOVAL(Rule 5)PROCEEDING held. To the district of:
           Identity hearing held. Court          orders removal            denies removal
            Defendant waives:        identity hearing           preliminary hearing
            Identity/ Removal Hearing set for:
            No bail application presented to the Court. Commitment to the District                        entered.
Other Comments/Rulings:                                                                            Qyrt
                              V                  ft       V         >
